 



 
Exhibit 10.2
 
AMENDED AND RESTATED WELLSFORD REAL PROPERTIES, INC.
1998 MANAGEMENT INCENTIVE PLAN

RECITALS
 
WHEREAS, Wellsford Real Properties, Inc., a Maryland corporation (the
“Company”), has adopted the Wellsford Real Properties, Inc. 1998 Management
Incentive Plan (the “Plan”);
 
WHEREAS, the Plan has been adopted to encourage high levels of performance by
those individuals who are key to the success of the Company, to attract new
individuals who are highly motivated and who will contribute to the success of
the Company and to encourage such individuals to remain as directors and/or
employees of the Company and its subsidiaries by increasing their proprietary
interest in the Company’s growth and success;
 
WHEREAS, the Plan authorizes the granting of incentive awards through grants of
stock options, grants of stock appreciation rights, grants of Stock Purchase
Awards (hereinafter defined), and grants of Restricted Stock Awards (hereinafter
defined) to those individuals whose judgment, initiative and efforts are
responsible for the success of the Company;
 
WHEREAS, the Company reserved the right to amend the Plan pursuant to
Article 9.8 thereof; and
 
WHEREAS, the Company desires to amend and restate the Plan in certain respects
including to permit the awarding of Restricted Stock Units (hereinafter
defined).
 
NOW, THEREFORE, the Company hereby amends and restates the Plan (the Plan as
hereinafter amended, the “Amended Plan”) to read as follows:
 
ARTICLE 1.

 
Purpose of the Plan
 
1.1.  Purpose.  The purpose of the Amended Plan is to assist the Company in
attracting and retaining selected individuals to serve as Directors (as
hereinafter defined), officers and employees of the Company or any of its
subsidiaries or affiliates who will contribute to the Company’s success and to
achieve long-term objectives which will inure to the benefit of all shareholders
of the Company through the additional incentive inherent in the ownership of the
Company’s Common Stock (the “Shares”). Stock options granted under the Amended
Plan (“Options”) will be either “incentive stock options,” intended to qualify
as such under the provisions of section 422 of the Internal Revenue Code of
1986, as from time to time amended (the “Code”), or “nonqualified stock
options.” For purposes of the Amended Plan, the term “subsidiary” shall mean
“subsidiary corporation,” as such term is defined in section 424(f) of the Code,
and “affiliate” shall have the meaning set forth in Rule 12b-2 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). For purposes of the
Amended Plan, the term “Award” shall include a grant of an Option, stock
appreciation rights, a Stock Purchase Award, a Restricted Stock Award, a
Restricted Stock Unit, or any other award made under the terms of the Amended
Plan.
 
ARTICLE 2.

 
Shares Subject to Awards
 
2.1.  Number of Shares.  Subject to the adjustment provisions of Section 9.9 of
the Plan, the aggregate number of Shares originally authorized for Awards under
the Plan was up to 2,000,000 Shares (the “Share Limitation”). Pursuant to
Section 9.9 of the Plan, the Share Limitation was adjusted to take into account
the reverse stock split that occurred on June 9, 2000, and the payment of a
liquidating distribution that was made on December 14, 2005. The Share
Limitation shall hereafter continue to be subject to further adjustment pursuant
to the provision of Section 10.9 hereof. No Options to purchase fractional
Shares shall be granted or


1



--------------------------------------------------------------------------------



 



issued under the Amended Plan. For purposes of this Section 2.1, the Shares that
shall be counted toward such limitation shall include all Shares:
 

  (1)  issued or issuable pursuant to Options that have been or may be
exercised;     (2)  issued or issuable pursuant to Stock Purchase Awards;    
(3)  issued as, or subject to issuance as a Restricted Stock Award; and     (4) 
issued as, or subject to issuance as a Restricted Stock Unit.

 
2.2.  Shares Subject to Terminated Awards.  The Shares covered by any
unexercised portions of terminated Options granted under Articles 4 and 6,
Shares forfeited as provided in Section 8.2(a) and Shares subject to any Awards
which are otherwise surrendered by the Participant without receiving any payment
or other benefit with respect thereto may again be subject to new Awards under
the Amended Plan. In the event the purchase price of an Option is paid in whole
or in part through the delivery of Shares, the number of Shares issuable in
connection with the exercise of the Option shall not again be available for the
grant of Awards under the Amended Plan. Shares subject to Options, or portions
thereof, which have been surrendered in connection with the exercise of share
appreciation rights shall not again be available for the grant of Awards under
the Amended Plan.
 
2.3.  Character of Shares.  Shares delivered under the Amended Plan may be
authorized and unissued Shares or Shares acquired by the Company, or both.
 
2.4.  Limitations on Grants to Individual Participant.  Subject to the
adjustment provisions of Section 10.9 hereof, the maximum number of Shares with
respect to all Awards that may be granted under the Plan to any employee during
any fiscal year is 500,000 Shares (the “Grant Limitation”). If an Award is
canceled, the Shares with respect to such canceled Award, shall continue to be
counted toward the Grant Limitation for the year granted. An Option (or a stock
appreciation right) that is repriced during any fiscal year is treated as the
cancellation of the Option (or stock appreciation right) and a grant of a new
Option (or stock appreciation right) for purposes of the Grant Limitation for
that fiscal year.
 
ARTICLE 3.

 
Eligibility and Administration
 
3.1.  Awards to Employees and Directors.  (a) Participants who receive Options
under Articles 4 and 6 hereof (including stock appreciation rights under
Article 5) (“Optionees”), Stock Purchase Awards under Article 7, Restricted
Stock Awards under Article 8, or Restricted Stock Units under Article 9 (in
either case, a “Participant”) shall consist of such key employees and Directors
(hereinafter defined) of the Company or any of its subsidiaries or affiliates as
the Committee (hereinafter defined) shall select from time to time. The
Committee’s designation of an Optionee or Participant in any year shall not
require the Committee (hereinafter defined) to designate such person to receive
Awards or grants in any other year. The designation of an Optionee or
Participant to receive Awards or grants under one portion of the Amended Plan
shall not require the Committee (hereinafter defined) to include such Optionee
or Participant under other portions of the Amended Plan.
 
(b) No Option which is intended to qualify as an “incentive stock option” may be
granted to any employee or Director (hereinafter defined) who, at the time of
such grant, owns, directly or indirectly (within the meaning of
sections 422(b)(6) and 424(d) of the Code), shares possessing more than ten
percent (10%) of the total combined voting power of all classes of shares of the
Company or any of its subsidiaries or affiliates, unless at the time of such
grant, (i) the option price is fixed at not less than 110% of the Closing Price
(as defined below) of the Shares subject to such Option, determined on the date
of the grant, and (ii) the exercise of such Option is prohibited by its terms
after the expiration of five (5) years from the date such Option is granted.
 
3.2.  Administration.  (a) The Amended Plan shall be administered by the
compensation committee of the board of directors of the Company (such
compensation committee, the “Committee”, and such board of


2



--------------------------------------------------------------------------------



 



directors, the “Board”), provided, however, unless otherwise determined by the
directors of the Company (the directors of the Company being herein referred to
as the “Directors”), each member of the Committee shall be a “Non-Employee
Director” within the meaning of Rule 16b-3 (or any successor rule) of the
Exchange Act and an “outside director” within the meaning of
Section 162(m)(4)(C)(i) of the Code and the regulations thereunder. In no event
shall the Committee consist of fewer than two Directors. The Directors may
remove from, add members to, or fill vacancies in the Committee.
 
Any Award to a member of the Committee shall be on terms consistent with Awards
made to other non-employee Directors who are not members of the Committee,
except where the Award is approved or ratified by the Board (excluding persons
who are also members of the Committee).
 
(b) The Committee is authorized, subject to the provisions of the Amended Plan,
to establish such rules and regulations as it may deem appropriate for the
conduct of meetings and proper administration of the Amended Plan. All actions
of the Committee shall be taken by majority vote of its members. The Committee
is also authorized, subject to any limitations of the Amended Plan, to make
provisions in various Awards pertaining to a “change of control” of the Company
and to amend or modify existing Awards.
 
(c) Subject to the provisions of the Amended Plan, the Committee shall have
authority, in its sole discretion, to interpret the provisions of the Amended
Plan and, subject to the requirements of applicable law, including Rule 16b-3 of
the Exchange Act, to prescribe, amend, and rescind rules and regulations
relating to it as it may deem necessary or advisable. All decisions made by the
Committee pursuant to the provisions of the Amended Plan shall be final,
conclusive and binding on all persons, including the Company, its shareholders,
Directors and employees, and Amended Plan participants.
 
ARTICLE 4.

 
Options
 
4.1.  Grant of Options.  The Committee shall determine, within the limitations
of the Amended Plan, the Directors and employees of the Company and its
subsidiaries and affiliates to whom Options are to be granted under the Amended
Plan, the number of Shares that may be purchased under each such Option and the
option price, and shall designate such Options at the time of the grant as
either “incentive stock options” or “nonqualified stock options;” provided,
however, that Options granted to employees of an affiliate (that is not also a
subsidiary) or to non-employees of the Company may only be “nonqualified stock
options.”
 
All Options granted pursuant to this Article 4 and Article 6 herein shall be
authorized by the Committee and shall be evidenced in writing by stock option
agreements (“Stock Option Agreements”) in such form and containing such terms
and conditions as the Committee shall determine which are not inconsistent with
the provisions of the Amended Plan, and, with respect to any Stock Option
Agreement granting Options which are intended to qualify as “incentive stock
options,” are not inconsistent with Section 422 of the Code. Granting of an
Option pursuant to the Amended Plan shall impose no obligation on the recipient
to exercise such option. Any individual who is granted an Option pursuant to
this Article 4 and Article 6 herein may hold more than one Option granted
pursuant to such Articles at the same time and may hold both “incentive stock
options” and “nonqualified stock options” at the same time. To the extent that
any Option does not qualify as an “incentive stock option” (whether because of
its provisions, the time or manner of its exercise or otherwise) such Option or
the portion thereof which does not so qualify shall constitute a separate
“nonqualified stock option.”
 
4.2.  Option Price.
 
(a) Subject to Section 3.1(b), the option price per each Share purchasable under
any “incentive stock option” granted pursuant to this Article 4 and any
“nonqualified stock option” granted pursuant to Article 6 herein shall not be
less than 100% of the closing market price of such Share on the date of the
grant of such Option or, if the market was closed on the date in question, then
the closing price on the next trading day immediately following the day in
question (such closing market price of a Share on the date of grant or, if
applicable, the next trading day, the “Closing Price”). If the Shares are traded
on more than one market or


3



--------------------------------------------------------------------------------



 



exchange, then the Closing Price shall be determined by reference to the primary
market or exchange where the Shares trade.
 
(b) The option price per share of each Share purchasable under any “nonqualified
stock option” granted pursuant to this Article 4 shall be not less than 100% of
the closing market price on the date of such grant unless the Committee
determines at the time of grant that a lesser price shall be used.
 
4.3.  Other Provisions.  Options granted pursuant to this Article 4 shall be
made in accordance with the terms and provision of Article 10 hereof and any
other applicable terms and provisions of the Amended Plan.
 
ARTICLE 5.

 
Stock Appreciation Rights
 
5.1.  Grant and Exercise.  Stock appreciation rights may be granted in
conjunction with all or part of any Option granted under the Amended Plan
provided such rights are granted at the time of the grant of such Option. A
“stock appreciation right” is a right to receive cash or Shares, as provided in
this Article 5, in lieu of the purchase of a Share under a related Option. A
share appreciation right or applicable portion thereof shall terminate and no
longer be exercisable upon the termination or exercise of the related Option,
and a stock appreciation right granted with respect to less than the full number
of Shares covered by a related Option shall not be reduced until, and then only
to the extent that, the exercise or termination of the related Option exceeds
the number of Shares not covered by the share appreciation right. A stock
appreciation right may be exercised by the holder thereof (the “Holder”), in
accordance with Section 5.2 of this Article 5, by giving written notice thereof
to the Company and surrendering the applicable portion of the related Option.
Upon giving such notice and surrender, the Holder shall be entitled to receive
an amount determined in the manner prescribed in Section 5.2 of this Article 5.
Options which have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent the related share appreciation rights have been
exercised
 
5.2.  Terms and Conditions.  Stock appreciation rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Amended Plan,
as shall be determined from time to time by the Committee, including the
following:
 
(a) Stock appreciation rights shall be exercisable only at such time or times
and to the extent that the Options to which they relate shall be exercisable in
accordance with the provisions of the Amended Plan.
 
(b) Upon the exercise of a stock appreciation right, a Holder shall be entitled
to receive up to, but no more than, an amount in cash or whole Shares equal to
the excess of the then Fair Market Value of one Share over the option price per
Share specified in the related Option multiplied by the number of Shares in
respect of which the share appreciation right shall have been exercised. The
Holder shall specify in his written notice of exercise, whether payment shall be
made in cash or in whole Shares. Each share appreciation right may be exercised
only at the time and so long as a related Option, if any, would be exercisable
or as otherwise permitted by applicable law.
 
(c) Upon the exercise of a stock appreciation right, the Option or part thereof
to which such share appreciation right is related shall be deemed to have been
exercised for the purpose of the limitation of the number of Shares to be issued
under the Amended Plan, as set forth in Section 2.1 of the Amended Plan.
 
(d) With respect to stock appreciation rights granted in connection with an
Option that is intended to be an “incentive stock option,” the following shall
apply:
 
(i) No stock appreciation right shall be transferable by a Holder otherwise than
by will or by the laws of descent and distribution, and stock appreciation
rights shall be exercisable, during the Holder’s lifetime, only by the Holder.


4



--------------------------------------------------------------------------------



 



 
(ii) Stock appreciation rights granted in connection with an Option may be
exercised only when the Fair Market Value of the Shares subject to the Option
exceeds the option price at which Shares can be acquired pursuant to the Option.
 
ARTICLE 6.

 
Reload Options
 
6.1.  Authorization of Reload Options.  Concurrently with the award of any
Option (such Option hereinafter referred to as the “Underlying Option”) to any
participant in the Amended Plan, the Committee may grant one or more reload
options (each, a “Reload Option”) to such participant to purchase for cash or
Shares a number of Shares as specified below. A Reload Option shall be
exercisable for an amount of Shares equal to (i) the number of Shares delivered
by the Optionee to the Company to exercise the Underlying Option, and (ii) to
the extent authorized by the Committee, the number of Shares used to satisfy any
tax withholding requirement incident to the exercise of the Underlying Option,
subject to the availability of Shares under the Amended Plan at the time of such
exercise. Any Reload Option may provide for the grant, when exercised, of
subsequent Reload Options to the extent and upon such terms and conditions
consistent with this Article 6, as the Committee in its sole discretion shall
specify at or after the time of grant of such Reload Option. The grant of a
Reload Option will become effective upon the exercise of an Underlying Option or
Reload Option by delivering to the Company Shares in payment of the exercise
price and/or tax withholding obligations. Notwithstanding the fact that the
Underlying Option may be an “incentive stock option,” a Reload Option is not
intended to qualify as an “incentive stock option” under Section 422 of the
Code.
 
6.2.  Reload Option Amendment.  Each Share Option Agreement shall state whether
the Committee has authorized Reload Options with respect to the Underlying
Option. Upon the exercise of an Underlying Option or other Reload Option, the
Reload Option will be evidenced by an amendment to the underlying Share Option
Agreement.
 
6.3.  Reload Option Price.  The option price per Share deliverable upon the
exercise of a Reload Option shall be the Closing Price of a Share on the date
the grant of the Reload Option becomes effective.
 
6.4.  Term and Exercise.  Each Reload Option is fully exercisable immediately
upon its grant. The term of each Reload Option shall be equal to the remaining
option term of the Underlying Option.
 
6.5.  Termination of Employment.  No additional Reload Options shall be granted
to Optionees when Options and/or Reload Options are exercised pursuant to the
terms of this Amended Plan following termination of the Optionee’s employment
unless the Committee, in its sole discretion, shall determine otherwise.
 
6.6.  Applicability of Other Sections.  Except as otherwise provided in this
Article 6, the provisions of Article 10 applicable to Options shall apply
equally to Reload Options.
 
ARTICLE 7.

 
Stock Purchase Awards
 
7.1.  Grant of Stock Purchase Award.  The term “Stock Purchase Award” means the
right to purchase Shares of the Company and to pay for such Shares through a
loan made by the Company to the Participant (a “Purchase Loan”) as set forth in
this Article 7.
 
7.2.  Terms of Purchase Loans.
 
(a) Purchase Loan.  Each Purchase Loan shall be evidenced by a promissory note.
The term of the Purchase Loan shall be for a period of years, as determined by
the Committee, and the proceeds of the Purchase Loan shall be used exclusively
by the Participant for purchase of Shares from the Company at a purchase price
equal to the Fair Market Value on the date of the Stock Purchase Award.
 
(b) Interest on Purchase Loan.  A Purchase Loan shall be non-interest bearing or
shall bear interest at whatever rate the Committee shall determine (but not in
excess of the maximum rate permissible under applicable law), payable in a
manner and at such times as the Committee shall determine. Those terms and


5



--------------------------------------------------------------------------------



 



provisions as the Committee shall determine shall be incorporated into the
promissory note evidencing the Purchase Loan.
 
(c) Forgiveness of Purchase Loan.  Subject to Section 7.4 hereof, the Company
may forgive the repayment of up to 100% of the principal amount of the Purchase
Loan, subject to such terms and conditions as the Committee shall determine and
set forth in the promissory note evidencing the Purchase Loan. A Participant’s
Purchase Loan can be prepaid at any time, and from time to time, without
penalty.
 
7.3.  Security for Loans.
 
(a) Stock Power and Pledge.  Purchase Loans granted to Participants shall be
secured by a pledge of the Shares acquired pursuant to the Stock Purchase Award.
Such pledge shall be evidenced by a pledge agreement (the “Pledge Agreement”)
containing such terms and conditions as the Committee shall determine. The share
certificates for the Shares purchased by a Participant pursuant to a Stock
Purchase Award shall be issued in the Participant’s name, but shall be held by
the Company as security for repayment of the Participant’s Purchase Loan
together with a stock power executed in blank by the Participant (the execution
and delivery of which by the Participant shall be a condition to the issuance of
the Stock Purchase Award). The Participant shall be entitled to exercise all
rights applicable to such Shares, including, but not limited to, the right to
vote such Shares and the right to receive dividends and other distributions made
with respect to such Shares. When the Purchase Loan and any accrued but unpaid
interest thereon has been repaid or otherwise satisfied in full, the Company
shall deliver to the Participant the share certificates for the Shares purchased
by a Participant under the Stock Purchase Award. Purchase Loans shall be
recourse or non-recourse with respect to a Participant, as determined by the
Committee.
 
(b) Release and Delivery of Stock Certificates During the Term of the Purchase
Loan.  The Company shall release and deliver to each Participant certificates
for Shares purchased by a Participant pursuant to a Stock Purchase Award, in
such amounts and on such terms and conditions as the Committee shall determine,
which shall be set forth in the Pledge Agreement.
 
(c) Release and Delivery of Stock Certificates Upon Repayment of the Purchase
Loan.  The Company shall release and deliver to each Participant certificates
for the Shares purchased by the Participant under the Stock Purchase Award and
then held by the Company, provided the Participant has paid or otherwise
satisfied in full the balance of the Purchase Loan and any accrued but unpaid
interest thereon. In the event the balance of the Purchase Loan is not repaid,
forgiven or otherwise satisfied within ninety (90) days after (i) the date
repayment of the Purchase Loan is due (whether in accordance with its term, by
reason of acceleration or otherwise), or (ii) such longer time as the Committee,
in its discretion, shall provide for repayment or satisfaction, the Company
shall retain those Shares then held by the Company in accordance with the Pledge
Agreement.
 
(d) Recourse Purchase Loans.  Notwithstanding Sections 7.3(a), (b) and
(c) above, in the case of a recourse Purchase Loan, the Committee may make a
Purchase Loan on such terms as it determines, including without limitation, not
requiring a pledge of the acquired Shares.
 
7.4.  Termination of Employment.
 
(a) Termination of Employment by Death, Disability or by the Company Without
Cause; Change of Control.  In the event of a Participant’s termination of
employment by reason of death, “disability” or by the Company without “cause”,
or in the event of a “change of control”, the Committee shall have the right
(but shall not be required) to forgive the remaining unpaid amount (principal
and interest) of the Purchase Loan in whole or in part as of the date of such
occurrence. “Change of Control”, “disability” and “cause” shall have the
respective meanings as set forth in the promissory note evidencing the Purchase
Loan.
 
(b) Termination of Employment.  Subject to Section 7.4(a) above, in the event of
a Participant’s termination of employment for any reason, the Participant shall
repay to the Company the entire balance of the Purchase Loan and any accrued but
unpaid interest thereon, which amounts shall become immediately due and payable,
provided, however, that if the Participant voluntarily resigns as an employee in
good standing,


6



--------------------------------------------------------------------------------



 



such amounts will become due and payable on the ninetieth (90th) day after the
effective date of such resignation.
 
7.5.  Restrictions on Transfer.  No Stock Purchase Award or Shares purchased
through such an Award and pledged to the Company as collateral security for the
Participant’s Purchase Loan (and accrued by unpaid interest thereon) may be
otherwise pledged, sold, assigned or transferred (other than by will or by the
laws of descent and distribution).
 
ARTICLE 8.

 
Restricted Stock Awards
 
8.1.  Restricted Stock Awards.  (a) A grant of Shares made pursuant to this
Article 8 is referred to as a “Restricted Stock Award.” The Committee may grant
to any Participant an amount of Shares in such manner, and subject to such terms
and conditions relating to vesting, forfeitability and restrictions on delivery
and transfer (whether based on performance standards, periods of service or
otherwise) as the Committee shall establish (such Shares, “Restricted Shares”).
The terms of any Restricted Stock Award granted under this Amended Plan shall be
set forth in a written agreement (a “Restricted Stock Agreement”) which shall
contain provisions determined by the Committee and not inconsistent with this
Amended Plan. The provisions of Restricted Stock Awards need not be the same for
each Participant receiving such Awards.
 
(b) Issuance of Restricted Shares.  As soon as practicable after the date of
grant of a Restricted Stock Award by the Committee, the Company shall cause to
be transferred on the books of the Company, Shares registered in the name of the
Company, as nominee for the Participant, evidencing the Restricted Shares
covered by the Award, but subject to forfeiture to the Company retroactive to
the date of grant, if a Restricted Stock Agreement delivered to the Participant
by the Company with respect to the Restricted Shares covered by the Award is not
duly executed by the Participant and timely returned to the Company. All
Restricted Shares covered by Awards under this Article 8 shall be subject to the
restrictions, terms and conditions contained in the Amended Plan and the
Restricted Stock Agreement entered into by and between the Company and the
Participant. Until the lapse or release of all restrictions applicable to an
Award of Restricted Shares, the share certificates representing such Restricted
Shares shall be held in custody by the Company or its designee.
 
(c) Shareholder Rights.  Beginning on the date of grant of the Restricted Stock
Award and subject to execution of the Restricted Stock Agreement as provided in
Sections 8.1(a) and (b), the Participant shall become a shareholder of the
Company with respect to all Shares subject to the Restricted Stock Agreement and
shall have all of the rights of a shareholder, including, but not limited to,
the right to vote such Shares and the right to receive distributions made with
respect to such Shares; provided, however, that any Shares distributed as a
dividend or otherwise with respect to any Restricted Shares as to which the
restrictions have not yet lapsed shall be subject to the same restrictions as
such Restricted Shares and shall be represented by book entry and held as
prescribed in Section 8.1(b).
 
(d) Restriction on Transferability.  None of the Restricted Shares may be
assigned or transferred (other than by will or the laws of descent and
distribution), pledged or sold prior to lapse or release of the restrictions
applicable thereto.
 
(e) Delivery of Shares Upon Release of Restrictions.  Upon expiration or earlier
termination of the forfeiture period without a forfeiture and the satisfaction
of or release from any other conditions prescribed by the Committee, the
restrictions applicable to the Restricted Shares shall lapse. As promptly as
administratively feasible thereafter, subject to the requirements of
Section 11.1, the Company shall deliver to the Participant or, in case of the
Participant’s death, to the Participant’s beneficiary, one or more stock
certificates for the appropriate number of Shares, free of all such
restrictions, except for any restrictions that may be imposed by law.
 
8.2.  Terms of Restricted Shares.
 
(a) Forfeiture of Restricted Shares.  Subject to Section 8.2(b), all Restricted
Shares shall be forfeited and returned to the Company and all rights of the
Participant with respect to such Restricted Shares shall terminate


7



--------------------------------------------------------------------------------



 



unless the Participant continues in the service of the Company as an employee
until the expiration of the forfeiture period for such Restricted Shares and
satisfies any and all other conditions set forth in the Restricted Stock
Agreement. The Committee in its sole discretion, shall determine the forfeiture
period (which may, but need not, lapse in installments) and any other terms and
conditions applicable with respect to any Restricted Stock Award.
 
(b) Waiver of Forfeiture Period.  Notwithstanding anything contained in this
Article 8 to the contrary, the Committee may, in its sole discretion, waive the
forfeiture period and any other conditions set forth in any Restricted Stock
Agreement under appropriate circumstances (including the death, disability or
retirement of the Participant or a material change in circumstances arising
after the date of an Award) and subject to such terms and conditions (including
forfeiture of a proportionate number of the Restricted Shares) as the Committee
shall deem appropriate.
 
ARTICLE 9

 
Restricted Stock Units
 
9.1.  Award of Restricted Stock Units.  Subject to the terms of this Article 9,
a “Restricted Stock Unit” entitles a Participant to receive cash or one Share
for each Restricted Stock Unit at the end of the period to which the Award
relates (“Restricted Period”) to the extent provided by the Award. The Committee
may Award to any Participant an amount of Restricted Stock Units in such manner,
and subject to such terms and conditions relating to vesting, forfeitability,
restrictions on delivery and transfer (whether based on performance standards,
periods of service or otherwise), and such other provisions as the Committee
shall establish. The terms of an Award of a Restricted Stock Unit under this
Amended Plan shall be set forth in a written agreement (a “Restricted Stock Unit
Agreement”) which shall contain the Restricted Period(s), the number of
Restricted Stock Units granted, and such other provisions determined by the
Committee and not inconsistent with this Amended Plan. The provisions of
Restricted Stock Units need not be the same for each Participant receiving such
Awards.
 
9.2  Termination of Employment.  Except to the extent the Committee specifies
otherwise, any Restricted Stock Unit which is not earned and vested by the end
of a Restricted Period shall be forfeited. If a Participant’s date of
termination occurs prior to the end of a Restricted Period, the Committee, in
its sole discretion, may determine that the Participant will be entitled to
settlement of all or any portion of the Restricted Stock Units as to which he or
she would otherwise be eligible, and may accelerate the determination of the
value and settlement of such Restricted Stock Units or make such other
adjustments as the Committee, in its sole discretion, deems desirable. With
respect to any settlement contemplated by the foregoing sentence, such
settlement shall be made in a manner that complies with the requirements of
Section 409A of the Code (unless otherwise agreed to by the Committee and the
Participant).
 
9.3  Restricted Stock Units.  Except to the extent this Amended Plan or the
Committee specifies otherwise, Restricted Stock Units represent an unfunded and
unsecured obligation of the Company. During any period in which Restricted Stock
Units are outstanding and have not been settled in Shares, the Participant shall
not have the rights of a stockholder, but, in the discretion of the Committee,
may be granted the right to receive a payment from the Company in lieu of a
dividend as set forth in the Restricted Stock Unit Agreement in an amount equal
to any cash dividends that might be paid during the Restricted Period. With
respect to any grant contemplated by the foregoing sentence, no such grant shall
be made to a Participant unless it complies with the requirements of
Section 409A of the Code (unless otherwise agreed to by the Committee and the
Participant). Until a Restricted Stock Unit is settled, the number of Shares
represented by a Restricted Stock Unit shall be subject to adjustment pursuant
to Section 10.9.
 
ARTICLE 10

 
Generally Applicable Provisions
 
10.1  Option Period.  Subject to Section 3.1(b), the period for which an Option
is exercisable shall not exceed ten (10) years from the date such Option is
granted, provided, however, in the case of an Option that is


8



--------------------------------------------------------------------------------



 



not intended to be an “incentive stock option,” the Committee may prescribe a
period in excess of ten years. After the Option is granted, the option period
may not be reduced.
 
10.2  Fair Market Value.  If the Shares are listed or admitted to trading on a
securities exchange registered under the Exchange Act, the “Fair Market Value”
of a Share as of a specified date shall mean the average of the high and low
price of the shares for the day immediately preceding the date as of which Fair
Market Value is being determined (or if there was no reported sale on such date,
on the last preceding date on which any reported sale occurred) reported on the
principal securities exchange on which the Shares are listed or admitted to
trading. If the Shares are not listed or admitted to trading on any such
exchange but are traded in the over-the-counter market or are traded on any
similar system then in use, the Fair Market Value of a Share shall be the
average of the high and low sales price for the day immediately preceding the
date as of which the Fair Market Value is being determined (or if there was no
reported sale on such date, on the last preceding date on which any reported
sale occurred) reported on such system. If the Shares are not listed or admitted
to trading on any such exchange and are not traded in the over-the-counter
market or traded on any similar system then in use, but are quoted on the
National Association of Securities Dealers, Inc. Automated Quotations System or
any similar system then in use, the Fair Market Value of a Share shall be the
average of the closing high bid and low asked quotations on such system for the
Shares on the date in question. If the Shares are not publicly traded, Fair
Market Value shall be determined by the Committee in its sole discretion using
appropriate criteria. An Option shall be considered granted on the date the
Committee acts to grant the Option or such later date as the Committee shall
specify.
 
10.3  Exercise of Options.  Options granted under the Amended Plan shall be
exercised by the Optionee thereof (or by his or her executors, administrators,
guardian or legal representative, or by a Permitted Assignee, as provided in
Sections 10.6 and 10.7 hereof) as to all or part of the Shares covered thereby,
by the giving of written notice of exercise to the Company, specifying the
number of Shares to be purchased, accompanied by payment of the full purchase
price for the Shares being purchased. Full payment of such purchase price shall
be made within five (5) business days following the date of exercise and shall
be made (i) in cash or by certified check or bank check, (ii) with the consent
of the Committee, by delivery of a promissory note in favor of the Company upon
such terms and conditions as determined by the Committee, (iii) with the consent
of Committee, by tendering previously acquired Shares (valued at its Fair Market
Value, as determined by the Committee as of the date of tender), or (iv) with
the consent of the Committee, any combination of (i), (ii) and (iii). In
connection with a tender of previously acquired Shares pursuant to clause (iii)
above, the Committee, in its sole discretion, may permit the Optionee to
constructively exchange Shares already owned by the Optionee in lieu of actually
tendering such Shares to the Company, provided that adequate documentation
concerning the ownership of the Shares to be constructively tendered is
furnished in form satisfactory to the Committee. The notice of exercise,
accompanied by such payment, shall be delivered to the Company at its principal
business office or such other office as the Committee may from time to time
direct, and shall be in such form, containing such further provisions consistent
with the provisions of the Amended Plan, as the Committee may from time to time
prescribe. In no event may any Option granted hereunder be exercised for a
fraction of a Share. The Company shall effect the transfer of Shares purchased
pursuant to an Option as soon as practicable, and, within a reasonable time
thereafter, such transfer shall be evidenced on the books of the Company. No
person exercising an Option shall have any of the rights of a holder of Shares
subject to an Option until certificates for such Shares shall have been issued
following the exercise of such Option. No adjustment shall be made for cash
dividends or other rights for which the record date is prior to the date of such
issuance. To the extent permitted in a Stock Option Agreement in effect prior to
the adoption of the Amended Plan or pursuant to a stock appreciation right an
Optionee may receive a net cash payment (in cancellation of the Option or stock
appreciation right), subject to the terms and conditions set forth in such Stock
Option Agreement or stock appreciation right.
 
10.4  Transferability.  No Option that is intended to qualify as an “incentive
stock option” under Section 422 of the Code shall be assignable or transferable
by the Optionee, other than by will or the laws of descent and distribution, and
such Option may be exercised during the life of the Optionee only by the
Optionee or his guardian or legal representative. “Nonqualified stock options”
and any stock appreciation rights granted in tandem therewith are transferable
(together and not separately) by the Optionee or Holder, as


9



--------------------------------------------------------------------------------



 



the case may be, to any one or more of the following persons (each, a “Permitted
Assignee”): (i) the spouse, parent, issue, spouse of issue, or issue of spouse
(“issue” shall include all descendants whether natural or adopted) of such
Optionee or Holder, as the case may be; (ii) a trust for the benefit of one or
more of those persons described in clause (i) above or for the benefit of such
Optionee or Holder, as the case may be, or for the benefit of any such persons
and such Optionee or Holder, as the case may be; or (iii) an entity in which the
Optionee or Holder or any Permitted Assignee thereof is a beneficial owner;
provided, however, that such Permitted Assignee shall be bound by all of the
terms and conditions of this Amended Plan and shall execute an agreement
satisfactory to the Company evidencing such obligation; provided further,
however that any transfer by an Optionee or Holder who is not then a Director of
the Company to any Permitted Assignee shall be subject to the prior consent of
the Committee; and provided further, however, that such Optionee or Holder shall
remain bound by the terms and conditions of this Amended Plan. The Company shall
cooperate with an Optionee’s Permitted Assignee and the Company’s transfer agent
in effectuating any transfer permitted pursuant to this Section 10.4.
 
10.5  Termination of Employment.  In the event of the termination of employment
of an Optionee or the separation from service of a Director (who is an Optionee)
for any reason (other than death or disability as provided below), any Option(s)
held by such Optionee (or its Permitted Assignee) under this Amended Plan and
not previously exercised or expired shall be deemed canceled and terminated on
the day of such termination or separation, unless the Committee decides, in its
sole discretion, to extend the term of the Option for a period not to exceed
three months after the date of such termination or separation, provided,
however, that in no instance may the term of the Option, as so extended, exceed
the maximum term set forth in Section 3.1(b)(ii) or 10.1 above. Notwithstanding
the foregoing, in the event of the separation from service of a non-employee
Director (who is an Optionee) by reason of death, disability or under conditions
satisfactory to both the Director and the Company, any nonqualified stock
options held by such Director (or its Permitted Assignee) under the Amended Plan
and not previously exercised or expired shall be exercisable for a period not to
exceed five (5) years after the date of such separation, provided, however, that
in no instance may the term of the Option, as so extended, exceed the maximum
term set forth in Sections 3.1(b)(ii) or 10.1 above.
 
10.6  Death.  In the event an Optionee (other than a non-employee Director) dies
while employed by the Company or any of its subsidiaries or affiliates any
Option(s) held by such Optionee (or its Permitted Assignee) and not previously
expired or exercised shall, to the extent exercisable on the date of death, be
exercisable by the estate of such Optionee or by any person who acquired such
Option by bequest or inheritance, or by the Permitted Assignee at any time
within one year after the death of the Optionee, unless earlier terminated
pursuant to its terms, provided, however, that if the term of such Option would
expire by its terms within six months after the Optionee’s death, the term of
such Option shall be extended until six months after the Optionee’s death,
provided further, however, that in no instance may the term of the Option, as so
extended, exceed the maximum term set forth in Section 3.1(b)(ii) or 10.1 above.
 
10.7  Disability.  In the event of the termination of employment of an Optionee
(other than a non-employee Director) due to total disability, the Optionee, or
his guardian or legal representative, or a Permitted Assignee shall have the
unqualified right to exercise any Option(s) which have not been previously
exercised or expired and which the Optionee was eligible to exercise as of the
first date of total disability (as determined by the Committee), at any time
within one (1) year after such termination, unless earlier terminated pursuant
to its terms; provided, however, that if the term of such Option would expire by
its terms within six months after such termination, the term of such Option
shall be extended until six months after such termination; provided further,
however, that in no instance may the term of the Option, as so extended, exceed
the maximum term set forth in Section 3.1(b)(ii) or 10.1 above. The term “total
disability” shall, for purposes of this Amended Plan, be defined in the same
manner as such term is defined in Section 22(e)(3) of the Code.
 
10.8  Amendment and Modification of the Amended Plan.  The Committee may, from
time to time, alter, amend, suspend or terminate the Amended Plan as it shall
deem advisable, subject to any requirement for shareholder approval imposed by
applicable law or any rule of any stock exchange or quotation system on which
Shares are listed or quoted; provided that such Committee may not amend the
Amended Plan, without the approval of the Company’s shareholders, to increase
the number of Shares that may be the subject of Options under the Amended Plan
(except for adjustments pursuant to Section 10.9 hereof). In addition, no


10



--------------------------------------------------------------------------------



 



amendments to, or termination of, the Amended Plan shall in any way impair the
rights of an Optionee or a Participant (or a Permitted Assignee thereof) under
any Award previously granted without such Optionee’s or Participant’s consent.
 
10.9  Adjustments.  In the event that the Committee shall determine that any
dividend, or other similar distribution (whether in the form of cash, Shares,
other securities, or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities, the issuance
of warrants or other rights to purchase Shares or other securities, or other
similar corporate transaction or event affects the Shares with respect to which
Awards have been or may be issued under the Amended Plan, such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Amended Plan, then the Committee shall, in such manner
as the Committee deems equitable, adjust any or all of (i) the number and type
of Shares that thereafter may be made the subject of Awards, (ii) the number and
type of Shares subject to outstanding Awards, and (iii) the grant or exercise
price with respect to any Award, or, if deemed appropriate, make provision for a
cash payment to the holder of any outstanding Award; provided, in each case,
that with respect to “incentive stock options,” no such adjustment shall be
authorized to the extent that such adjustment would cause such options to
violate Section 422(b) of the Code or any successor provision (unless otherwise
agreed by the Committee and the holder of such option); and provided further,
that the number of Shares subject to any Award denominated in Shares shall
always be a whole number. In the event of any reorganization, merger,
consolidation, split-up, spin-off, or other business combination involving the
Company (collectively, a “Reorganization”), the Committee or the Board may cause
any Award outstanding as of the effective date of the Reorganization to be
canceled in consideration of a cash payment or alternate Award made to the
holder of such canceled Award equal in value to the fair market value of such
canceled Award. The determination of fair market value shall be made by the
Committee or the Board, as the case may be, in their sole discretion. With
respect to each adjustment contemplated by this Section 10.9, no such adjustment
shall be authorized to the extent that such adjustment would cause an Award to
violate the provisions of Section 409A of the Code (unless otherwise agreed by
the Committee and the holder of such Award).
 
ARTICLE 11

 
Miscellaneous
 
11.1  Tax Withholding.  All payments or distributions made pursuant to the
Amended Plan to an Optionee or Participant (or a Permitted Assignee thereof)
shall be net of any applicable federal, state and local withholding taxes
arising as a result of the grant of any Award, exercise of an Option or stock
appreciation rights or any other event occurring pursuant to this Amended Plan.
The Company shall have the right to withhold from such Optionee or Participant
(or a Permitted Assignee thereof) such withholding taxes as may be required by
law, or to otherwise require the Optionee or Participant (or a Permitted
Assignee thereof) to pay such withholding taxes. If the Optionee or Participant
(or a Permitted Assignee thereof) shall fail to make such tax payments as are
required, the Company or its subsidiaries or affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to such Optionee or Participant or to take such other
action as may be necessary to satisfy such withholding obligations. In
satisfaction of the requirement to pay withholding taxes, the Optionee or
Participant (or Permitted Assignee) may make a written election (the “Tax
Election”), which may be accepted or rejected in the discretion of the
Committee, to have withheld a portion of the Shares then issuable to the
Optionee or Participant (or Permitted Assignee) pursuant to the Amended Plan,
having an aggregate Fair Market Value equal to the withholding taxes.
 
11.2  Right of Discharge Reserved.  Nothing in the Amended Plan nor the grant of
an Award hereunder shall confer upon any employee, Director or other individual
the right to continue in the employment or service of the Company or any
subsidiary or affiliate of the Company or affect any right that the Company or
any subsidiary or affiliate of the Company may have to terminate the employment
or service of (or to demote or to exclude from future Options under the Amended
Plan) any such employee, Director or other individual at any time for any
reason. Except as specifically provided by the Committee, the Company shall not
be liable


11



--------------------------------------------------------------------------------



 



for the loss of existing or potential profit from an Award granted in the event
of termination of an employment or other relationship even if the termination is
in violation of an obligation of the Company or any subsidiary or affiliate of
the Company to the employee or Director.
 
11.3  Nature of Payments.  All Awards made pursuant to the Amended Plan are in
consideration of services performed for the Company or any subsidiary or
affiliate of the Company. Any income or gain realized pursuant to Awards under
the Amended Plan and any share appreciation rights constitutes a special
incentive payment to the Optionee, Participant or Holder and shall not be taken
into account, to the extent permissible under applicable law, as compensation
for purposes of any of the employee benefit plans of the Company or any
subsidiary or affiliate of the Company except as may be determined by the
Committee or by the Directors or directors of the applicable subsidiary or
affiliate of the Company.
 
11.4  Severability.  If any provision of the Amended Plan shall be held unlawful
or otherwise invalid or unenforceable in whole or in part, such unlawfulness,
invalidity or unenforceability shall not affect any other provision of the
Amended Plan or part thereof, each of which remain in full force and effect. If
the making of any payment or the provision of any other benefit required under
the Amended Plan shall be held unlawful or otherwise invalid or unenforceable,
such unlawfulness, invalidity or unenforceability shall not prevent any other
payment or benefit from being made or provided under the Amended Plan, and if
the making of any payment in full or the provision of any other benefit required
under the Amended Plan in full would be unlawful or otherwise invalid or
unenforceable, then such unlawfulness, invalidity or unenforceability shall not
prevent such payment or benefit from being made or provided in part, to the
extent that it would not be unlawful, invalid or unenforceable, and the maximum
payment or benefit that would not be unlawful, invalid or unenforceable shall be
made or provided under the Amended Plan.
 
11.4  Gender and Number.  In order to shorten and to improve the
understandability of the Amended Plan document by eliminating the repeated usage
of such phrases as “his or her” and any masculine terminology herein shall also
include the feminine, and the definition of any term herein in the singular
shall also include the plural except when otherwise indicated by the context.
 
11.5  Governing Law.  The Amended Plan and all determinations made and actions
taken thereunder, to the extent not otherwise governed by the Code or the laws
of the United States, shall be governed by the laws of the State of New York and
construed accordingly.
 
11.6  Termination of Amended Plan.  The Amended Plan shall be effective on the
date of the approval of the Amended Plan by the holders of a majority of the
shares entitled to vote thereon, provided such approval is obtained within
12 months after the date of adoption of the Amended Plan by the Board. Awards
may be granted under the Amended Plan at any time and from time to time on or
prior to March 10, 2008, on which date the Amended Plan will expire except as to
Awards and related share appreciation rights then outstanding under the Amended
Plan. Such outstanding Awards and stock appreciation rights shall remain in
effect until they have been exercised or terminated, or have expired.
 
11.7  Captions.  The captions in this Amended Plan are for convenience of
reference only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.


12